                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,

        Plaintiff,

                     v.                    Criminal No. 18-068 (FAB)

 ANTHONY JAHEL ABREU-MATOS [4],
 LUIS ÁNGEL RAMOS-CORDERO [5],
 JUAN TAPIA-SOTO [6],

        Defendants.


                          MEMORANDUM AND ORDER

BESOSA, District Judge.

     A district court may refer a pending motion to a magistrate

judge   for    a     report   and   recommendation.    See   28   U.S.C.

§ 636(b)(1)(B); Fed. R. Civ. P. 72(a); Loc. Rule 72(b).       Any party

adversely affected by the report and recommendation may file

written objections within fourteen days of being served with the

magistrate judge’s report.          Loc. Rule 72(d).      See 28 U.S.C.

§ 636(b)(1).       A party that files a timely objection is entitled to

a de novo determination of “those portions of the report or

specified proposed findings or recommendations to which specific

objection is made.” Ramos-Echevarría v. Pichis, Inc., 698 F. Supp.

2d. 262, 264 (D.P.R. 2010) (Domínguez, J.).           Failure to comply

with this rule precludes further review.        See Davet v. Maccorone,

973 F.2d 22, 30-31 (1st Cir. 1992).       In conducting its review, the
Criminal No. 18-082 (FAB)                                                         2

Court is free to “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636 (a)(b)(1); Templeman v. Chris Craft Corp., 770

F.2d   245,     247   (1st   Cir.   1985);        Álamo   Rodríguez    v.    Pfizer

Pharmaceuticals, Inc., 286 F. Supp. 2d 144, 146 (D.P.R. 2003)

(Domínguez, J.).      Furthermore, the Court may accept those parts of

the report and recommendation to which the parties do not object.

See Hernández-Mejías v. General Elec., 428 F. Supp. 2d 4, 6 (D.P.R.

2005) (Fusté, J.) (citing Lacedra v. Donald W. Wyatt Detention

Facility, 334 F. Supp. 2d 114, 125-126 (D.R.I. 2004)).

       On May 10, 2019 the United States magistrate judge issued a

thorough and well-supported Report and Recommendation (“R & R”).

(Docket No. 185.)       The magistrate judge recommends that the Court

deny defendants Anthony Jael Abreu-Matos (“Abreu”), Luis Ángel

Ramos-Cordero (“Ramos”), and Juan Tapia-Soto (“Tapia”)’s motion to

dismiss   the    indictment    pursuant      to    Federal   Rule     of   Criminal

Procedure 8(a).       Id. at p. 3.    The parties had until May 24, 2019

to object to the R & R.              Neither the United States nor the

defendants objected to the R & R.

       The Court has made an independent examination of the entire

record in this case and ADOPTS the magistrate judge’s findings and

recommendations.
Criminal No. 18-082 (FAB)                                       3

    Accordingly, Abreu, Ramos and Tapia’s motion to dismiss is

DENIED.   (Docket No. 159.)

    IT IS SO ORDERED.

    San Juan, Puerto Rico, May 31, 2019.


                                 s/ Francisco A. Besosa
                                 FRANCISCO A. BESOSA
                                 UNITED STATES DISTRICT JUDGE
